Title: From Thomas Jefferson to Gideon Granger, 29 March 1801
From: Jefferson, Thomas
To: Granger, Gideon



Dear Sir
Washington Mar. 29. 1801

I have long been indebted to you a letter; but it has been because you desired me to write by mr Ervin the bearer of yours who is not yet gone back. but in the mean time I trust that the post is become a safe channel to and from [me]. I have heard indeed of some extraordinary licenses practised in the post offices of your state, & there is nothing I desire so much as information of facts on that subject, to rectify the office. if you can be the means of furnishing them to me they will be thankfully & usefully esteemed. nothing presents such difficulties of administration as offices. about appointments to them,  the rule is simple enough. the federalists having been in exclusive possession of them from the first origin of party among us to the 3d. of Mar. 9. aclock P.M. of the evening, at twelve of which mr A. was to go out of office, their reason will acknolege the justice of giving vacancies as they happen to those who have been so long excluded, till the same general proportion prevails in office which exists out of it. but removals are more difficult. no one will say that all should be removed, or that none should. yet no two scarcely draw the same line. I consider as nullities all the appointments (of a removeable character) crouded in by mr Adams when he knew he was appointing counsellors and agents for his successor & not for himself. persons who have perverted their offices to the oppression of their fellow citizens, as Marshals packing juries, attornies grinding their legal victims, intolerants removing those under them for opinion sake, substitutes for honest men removed for their republican principles, will probably find few advocates even among their quondam party. but the freedom of opinion, & the reasonable maintenance of it, is not a crime, and ought not to occasion injury. these are as yet matters under consideration, our administration having never yet been assembled to decide finally on them. however some of them have in the mean time been acted on in cases which [pressed.] there is one in your state which calls for decision, and on which Judge Lincoln will ask yourself & some others to consult & advise us. it is the case of mr Goodrich, whose being a recent appointment, made a few days only before mr Adams went out of office, is liable to the general nullification I affix to them. yet there might be reasons for continuing him: or if that would do more harm than good, we should enquire who is the person in the state who, superseding mr Goodrich, would from his character & standing in society most effectually silence clamour, & justify the executive on a comparison of the two characters. for tho’ I consider mr G’s appointment as a nullity in effect, yet others may view it as a possession & removal, and ask if that removal has been made to put in a better man? I pray you to take a broad view of this subject, consider it in all it’s bearings, local & general, & communicate to me your opinion. and on all subjects & at all times I shall highly prize your communications to me, & sollicit them earnestly. the immense pressure of my other duties will not allow me to write letter for letter; but you must excuse that, & consider it as a sacrifice you ought to make to the public service; especially assured, as you may be, that your letters, tho unacknoleged, will not be unattended to in their effect. I particularly ask your opinion of characters suitable for any office which becomes vacant within your knolege: and would rather recieve your  voluntary & spontaneous information, than that which is extorted by sollicitation of parties interested. accept assurances of my perfect esteem & high consideration & respect.

Th: Jefferson

